     Case 2:19-cr-00015-JMV Document 37 Filed 07/22/20 Page 1 of 7 PageID: 108



Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA

                  Plaintiff,
                                                                     Crim. No. 19-15
           v.
                                                                       OPINION
    DAVID BRIAN MCFADDEN,

                  Defendant.


John Michael Vazquez, U.S.D.J.

          This matter comes before the Court by way of Defendant David McFadden’s motion to

commute his sentence or for immediate compassionate release. D.E. 34, 35. The Government

filed opposition. D.E. 36. The Court reviewed the parties’ submissions 1 and considered the

motions without oral argument pursuant to Local Criminal Rule 1.1 and Local Civil Rule 78.1(b).

For the following reasons, Defendant’s motion is denied.

     I.         BACKGROUND

          On January 8, 2019, Defendant pled guilty to an information charging him with a violation

of 18 U.S.C. § 922(g)(1) – unlawfully possessing a firearm after having been convicted of a felony

offense. D.E. 19, 21. On May 14, 2019, the Court sentenced Defendant to twenty-four months

imprisonment followed by three years of supervised release. D.E. 28, 29, 32. The Court permitted

Defendant to self-surrender to the institution designated by the United States Bureau of Prisons


1
 Defendant’s pro se letter brief in support of his motion is referred to as “Br.” (D.E. 34);
Defendant’s counsel’s supplemental brief is referred to as “Supp. Br.” (D.E. 35); and the
Government’s opposition brief is referred to as “Opp.” (D.E. 36).
  Case 2:19-cr-00015-JMV Document 37 Filed 07/22/20 Page 2 of 7 PageID: 109



(“BOP”). Defendant thereafter reported to the Metropolitan Correctional Center (“MCC”) in New

York. Defendant contends that he is eligible for release to home confinement on August 12, 2020,

Supp. Br. at 2, but the Government indicates that the date is actually July 28, 2020, Opp. at 1.

       Defendant raises the following grounds in support of his motion: (1) three lockdowns at

MCC (and resulting issues, such as cold food and living in a dormitory setting with pretrial

inmates); (2) an additional gun search lockdown, temporary transfer to another facility, and

misplacement of his personal property; (3) COVID-19 and MCC’s conditions; and (4) Defendant’s

fiancée’s loss of her mother and grandfather to COVID-19 (with additional family responsibilities

being undertaken by the fiancée.). See Br. Defendant’s counsel also points to the fact that (1)

Defendant has not had any disciplinary issues at MCC; (2) Defendant’s race makes him more

vulnerable to an adverse outcome should he contract COVID-19 (while acknowledging that

Defendant does not suffer from any underlying health conditions that make him more vulnerable);

(3) the higher rates of COVID-19 in the BOP; (4) Defendant has served the majority of his term;

and (5) Defendant does not present a danger to the community. See Supp. Br. The Government

responds that (1) BOP has taken affirmative steps to address the pandemic; (2) MCC has had a

low rate of infection (7 out of 683 inmates); (3) Defendant has failed to show extraordinary and

compelling reasons justifying his release; (4) the factors under 18 U.S.C. § 3553 do not support

Defendant’s motion; and (5) the area to which Defendant will be released actually has a much

higher rate of COVID-19 infections. See Opp..

       Defendant first sought release through an application to the Warden of MCC on April 21,

2020. The BOP denied his request April 21, 2020. Defendant now seeks relief pursuant to 18

U.S.C. § 3582(c)(1)(A).




                                                 2
Case 2:19-cr-00015-JMV Document 37 Filed 07/22/20 Page 3 of 7 PageID: 110



II.      LEGAL STANDARD

Following the passage of the First Step Act, Section 3582(c)(1)(A) now reads as follows:

      (c) Modification of an imposed term of imprisonment.—The court may not modify
      a term of imprisonment once it has been imposed except that—

         (1) in any case—

            (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant’s facility, whichever is
            earlier, may reduce the term of imprisonment (and may impose a term of
            probation or supervised release with or without conditions that does not
            exceed the unserved portion of the original term of imprisonment), after
            considering the factors set forth in section 3553(a) to the extent that they
            are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction; or

                (ii) the defendant is at least 70 years of age, has served at least 30 years
                in prison, pursuant to a sentence imposed under section 3559(c), for the
                offense or offenses for which the defendant is currently imprisoned, and
                a determination has been made by the Director of the Bureau of Prisons
                that the defendant is not a danger to the safety of any other person or the
                community, as provided under section 3142(g);

                and that such a reduction is consistent with applicable policy statements
                issued by the Sentencing Commission; and

            (B) the court may modify an imposed term of imprisonment to the extent
            otherwise expressly permitted by statute or by Rule 35 of the Federal Rules
            of Criminal Procedure; and

         (2) in the case of a defendant who has been sentenced to a term of imprisonment
         based on a sentencing range that has subsequently been lowered by the
         Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
         defendant or the Director of the Bureau of Prisons, or on its own motion, the
         court may reduce the term of imprisonment, after considering the factors set
         forth in section 3553(a) to the extent that they are applicable, if such a reduction
         is consistent with applicable policy statements issued by the Sentencing
         Commission.




                                                3
  Case 2:19-cr-00015-JMV Document 37 Filed 07/22/20 Page 4 of 7 PageID: 111



18 U.S.C. § 3582(c)(1)(A) (emphases added). The parties agree that Defendant has satisfied the

statutory exhaustion requirement.

          The applicable policy statement of the United States Sentencing Commission is found in

Section 1B1.13.      U.S.S.G. § 1B1.13.      The application notes to the section provide four

circumstances that can be considered extraordinary and compelling: (1) the medical condition of

the defendant, (2) the age of the defendant, (3) family circumstances, and (4) other circumstances

constituting an extraordinary or compelling reason, either considered alone or in combination with

any of the other three stated reasons. Id. cmt. n. 1(A)-(D). In the application notes, the fourth

consideration requires a determination of the Director of the BOP. Id. cmt. n. 1(D). Here, the

Government acknowledges that the policy statement should also apply when the motion is filed by

a defendant in addition to the BOP Director. Opp. at 7 n.3. The Court agrees. See United States

v. Rodriguez, – F. Supp. 3d –, 2020 WL 1627331, at *4-6 (E.D. Pa. April 1, 2020).

          Pursuant to Section 3582(c)(1)(A), the Court must also consider the factors listed in 18

U.S.C. § 3553(a). They include the nature and circumstances of Defendant’s offense, the history

and characteristics of Defendant, the need for the sentence to provide just punishment, and the

need to protect the public from future offenses of Defendant. Id.

   III.      ANALYSIS

          The Court finds that Defendant has not demonstrated extraordinary and compelling reasons

under Section 3582(c)(1)(A). At the outset, the Court acknowledges that the COVID-19 pandemic

has had a devastating impact on the United States. District Judge John E. Jones III described the

situation as follows:

                 In a matter of weeks, the novel coronavirus COVID-19 has
                 rampaged across the globe, altering the landscape of everyday
                 American life in ways previously unimaginable. Large portions of
                 our economy have come to a standstill. Children have been forced

                                                 4
  Case 2:19-cr-00015-JMV Document 37 Filed 07/22/20 Page 5 of 7 PageID: 112



                 to attend school remotely. Workers deemed ‘non-essential’ to our
                 national infrastructure have been told to stay home. Indeed, we now
                 live our lives by terms we had never heard of a month ago—we are
                 “social distancing” and “flattening the curve” to combat a global
                 pandemic that has, as of the date of this writing, infected 719,700
                 people worldwide and killed more than 33,673. Each day these
                 statistics move exponentially higher.

Thakker v. Doll, – F. Supp. 3d –, 2020 WL 1671563, at *2 (M.D. Pa. Mar. 31, 2020) (footnotes

omitted). On the date of Judge Jones’ opinion, the United States had 186,101 COVID-19 cases.

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/previouscases.html (last visited July

7, 2020). As of July 22, 2020 – nearly four months later – the United States had 3,882,167 cases

and 141,677 deaths. https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html

(last visited July 22, 2020).

         The Court similarly recognizes that “[p]risons are ill-equipped to prevent the spread of

COVID-19.” Rodriguez, 2020 WL 1627331, at *8. This fact seems to be recognized at the highest

levels of government. The coronavirus relief bill enacted on March 27, 2020 allows the Attorney

General to increase the BOP’s capacity to move prisoners to home confinement. See Coronavirus

Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136, § 12003(b)(2) (2020).

This congressional action came after Attorney General William Barr sent a memorandum to the

Director of the BOP recognizing that “there are some at-risk inmates who are non-violent and pose

minimal likelihood of recidivism and who might be safer serving their sentences in home

confinement rather than in BOP facilities.” Memo. from Attorney Gen. William Barr to Director

of BOP, Prioritization of Home Confinement as Appropriate in Response to COVID-19 Pandemic

(Mar. 26, 2020).

         At the same time, as the Government points out, the BOP has taken affirmative steps to

combat     the     pandemic.       The    BOP    developed     a   “COVID-19      Action   Plan.”



                                                 5
  Case 2:19-cr-00015-JMV Document 37 Filed 07/22/20 Page 6 of 7 PageID: 113



https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited July 7, 2020). On May

18,     2020,       the     BOP          moved     to     phase       seven      of      the     plan.

https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp (last visited July 22,

2020). The BOP has limited group gatherings in certain areas, limited the movements of inmates

within facilities (with the exception of medical treatment or similar exigencies), and issued face

masks to all staff and inmates. https://www.bop.gov/coronavirus/covid19_status.jsp (last visited

July 22, 2020). The Government also represents that all new inmates entering MCC are screened

for COVID-19; those who are asymptomatic but have a risk of exposure are quarantined for at

least 14 days while those who show symptoms are isolated until further testing and medical

clearance can occur. Opp. at 4.

        Currently, there is no cure for COVID-19, and all persons are at risk. However, according

to the Centers for Disease Control and Prevention, certain individuals are at higher risk.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased

risk.html (last visited July 7, 2020).

        Here, Defendant acknowledges that he does not suffer from any medical conditions that

make him particularly vulnerable to COVID-19. Similarly, he fails to demonstrate that he is

suffering from any serious physical or mental condition, he is suffering from any serious cognitive

or functional impairment, or that he is experiencing deteriorating mental or physical health due to

the aging process. The Third Circuit has observed that the mere existence of COVID-19 and the

fact that it may spread to a particular prison does not, standing alone, justify compassionate release.

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). To this end, the measures instituted by

MCC appear to have been largely effective as the facility has had only seven positive cases among

inmates.



                                                  6
  Case 2:19-cr-00015-JMV Document 37 Filed 07/22/20 Page 7 of 7 PageID: 114



       Defendant also points to the unfortunate passing of his fiancée’s two family members.

However, his fiancée remains healthy and the primary caregiver to her children. In fact, at the

time of Defendant’s sentencing, the Court recognized that Defendant’s fiancée worked long hours

while also caring for her two children as well as Defendants’ three children.

       Finally, as to the Section 3553(a) factors, the Court disagrees with Defendant that he does

not represent a potential danger to the community. He illegally possessed a loaded firearm after

having sustained a felony drug conviction. Critically, given that the Court sentenced Defendant

only fourteen months ago, the Court’s Section 3553(a) analysis at that time is still relevant and

applicable today. And Defendant is currently scheduled to be released to home confinement in the

near future, perhaps within a week.

IV.    CONCLUSION

       For the foregoing reasons, the Court denies Defendant’s motion. An appropriate Order

accompanies this Opinion.




                                                     __________________________
                                                     John Michael Vazquez, U.S.D.J.




                                                7
